DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 36-38, 40-41, 47, 49, 51-52, 57, and 59-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-2, 4, 10, 12-13, 15, and 21-25 of U.S. Patent No. 11,234,172, as further detailed in the table provided below:
Instant Application
US 11,234,172
Claim 36: A method performed by a user equipment (UE) to schedule a plurality of mutually exclusive repetitive measurement activities in a wireless network, the method comprising: 

receiving, from a network node serving the UE, a measurement configuration comprising: at least one measurement timing configuration (SMTC) for each of a plurality of mutually exclusive repetitive measurement activities, and 

identification of a measurement gap pattern for performing the plurality of measurement activities; 

selecting an analysis period for a measurement schedule; 

determining, over the analysis period, measurement load information related to the measurement configuration; and 


for each of the measurement activities, determining a measurement time scaling factor 



receiving, from a network node in the wireless network, a measurement
configuration relating to:
a first group of measurements;
a second group of measurements; and

a gap-sharing ratio between the first and second groups of measurements;


selecting an analysis period for a measurement schedule;

determining measurement load information related to each of the first and second groups within one or more measurement gaps comprising the analysis period;

based on the measurement load information and the gap-sharing ratio, determining a 


performing the first and second groups of measurements, according to the determined measurement schedule, on signals received from the wireless network during the measurement gaps.

Claim 1
Claim 38
Claim 2
Claim 40
Claim 2
Claim 41
Claim 4
Claim 47: A method for a network node, in a wireless communication network, to configure a user equipment (UE) to perform a plurality of mutually exclusive repetitive measurement activities, the method comprising: 

transmitting, to the UE, a measurement configuration comprising: at least one measurement timing configuration (SMTC) for each of a plurality of mutually exclusive repetitive measurement activities, and 

identification of a measurement gap pattern for performing the plurality of measurement activities; 

selecting an analysis period for a measurement schedule; 

determining, over the analysis period, measurement load information related to the measurement configuration; 


determining, based on the measurement load information, a measurement time scaling factor and a scaled measurement time for each of the measurement activities; and 

determining an updated measurement configuration, for the UE, based on the determined scaled measurement times for the plurality of measurement activities.
Claim 10: A method performed by a network node, in a wireless communication network, to configure a user equipment (UE) to perform a plurality of measurement activities, the method comprising:

configuring the UE with a measurement configuration relating to:
a first group of measurements;
a second group of measurements; and


a gap-sharing ratio between the first and second groups of measurements;


selecting an analysis period for a measurement schedule;

determining measurement load information related to each of the first and second groups within one or more measurement gaps comprising the analysis period; and

determining, based on the measurement load information and the gap-sharing ratio, one or more measurement requirements relating to at least a portion of the first and second groups of measurements; and

determining an updated measurement configuration, for the UE, based on the one or more measurement requirements.
Claim 49
Claim 12

Claim 13
Claim 52
Claim 15
Claim 57
Claim 21
Claim 59
Claim 22
Claim 60
Claim 23
Claim 61
Claim 24
Claim 62
Claim 25


Although the conflicting claims are not identical, they are not patentably distinct from each other because the Patent claims include all the limitations of the instant application claims, respectively. The patent claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, " a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention"  and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claim preclude issuance of generic application claims”).

Claim Objections
Claims 41 and 52 are objected to because of the following informalities:  the claims recite the phrase “analysis periodic comprises” but should read “analysis period comprises.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 36-46 and 59-60 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al (US 2019/0306734).
Regarding Claim 36, Huang teaches a method performed by a user equipment (UE) ([0031], based on a set of measurement configurations 141 received from the serving cell 130, the UE 110 conducts a measurement process to measure the serving cell 130 and the neighboring cells 121-124 and transmits a measurement report 142 to the BS 120) to schedule a plurality of mutually exclusive repetitive measurement activities in a wireless network ([0117], Fig. 9, a process 900 for measuring multiple MOs with gaps), the method comprising: 
receiving, from a network node serving the UE, a measurement configuration ([0118], Fig. 9, at S910 a measurement configuration can be received at the UE 110 from the serving cell 130) comprising: at least one measurement timing configuration (SMTC) for each of a plurality of mutually exclusive repetitive measurement activities, and identification of a measurement gap pattern for performing the plurality of measurement activities ([0118], the measurement configuration can indicate a set of frequency layers (MOs) each configured with SMTC occasions, and a measurement gap pattern including a sequence of gap occasions, the MOs are to be measured based on the gap occasions and the SMTC occasions); 
~analysis period) is investigated, the predetermined period can be a period at least within which all possible gap occasion patterns are present); 
determining, over the analysis period, measurement load information related to the measurement configuration ([0119], Fig. 9, at S920 due to configurations of the SMTC occasions and the gap occasions, each gap occasion may observe different numbers and different types (e.g., inter-frequency, inter-frequency, or inter-RAT) of candidate MOs, the scaling factor of the target MO can be determined according to the candidate MOs in the gap occasions where the target MO is also a candidate MO, [0114-0116], numbers of candidate MOs in each gap occasion where the target MO is also a candidate can be counted, when gap sharing is applied, intra-frequency MOs and inter-frequency/inter-RAT MOs are separately considered over a sequence of gap occasions in a predetermined period (~counting how many MOs of each type would occur in each gap over the predetermined period)); and 
for each of the measurement activities, determining a measurement time scaling factor and a scaled measurement time ([0120], Fig. 9 at S930 a measurement delay (or period) can be determined based on the carrier specific scaling factor determined at S920, an original measurement delay may be extended to obtain the measurement delay) based on the measurement load information ([0114-0116], scaling factor determined based on whether gap sharing is applied and the number of candidate MOs observed, when equal-probability scheduling method is adopted, the maximum number among the numbers of candidate MOs in each counted gap occasion is used as the scaling factor of the target MO, when gap sharing is applied, among the counted numbers, the numbers of the gap occasions observing both inter-frequency/inter-RAT and intra-frequency candidate MOs are multiplied by a gap sharing factor Kintra, a maximum number among the counted numbers multiplied by Kintra and the rest of 
Regarding Claim 37, Huang teaches all aspects of the claimed invention as disclosed in Claim 36 above. Huang further teaches scheduling measurements comprising the plurality of measurement activities based on at least one of the following derived from the respective scaled measurement times: a schedule and a constraint ([0120], Fig. 9, at S930 a measurement delay (or period) can be determined based on the carrier specific scaling factor determined at S920, an original measurement delay may be extended to obtain the measurement delay); and performing the scheduled measurements comprising the plurality of measurement activities ([0121], Fig. 9, at S940 the target MO can be measured according to the measurement delay determined at S930).
Regarding Claim 38, Huang teaches all aspects of the claimed invention as disclosed in Claim 36 above. Huang further teaches wherein: each of the measurement activities is associated with a set of signals having at least one of the following: a periodicity, a duration, a time offset, and a fundamental measurement interval ([0036], measurement configurations 141 may further include or indicate a set of SSB measurement timing configurations (SMTCs) for the measurement, each SMTC includes a set of parameters that defines a sequence of measurement windows (referred to as SMTC occasions or SMTC window durations) for measuring one of the intra-frequency or inter-frequency/inter-RAT layers A1-C1 the neighboring cells 131-134 are operating on, the parameters of the SMTC include a periodicity, a window duration, and an offset of the sequence of measurement windows, based on the SMTC, the UE 110 can determine timings of the sequence of measurement); and the measurement configuration comprises a measurement gap repetition period (MGRP) relating to gaps for performing the measurement activities ([0034], measurement configurations 141 may further specify a measurement gap pattern for the measurement, a set of parameters, including a gap pattern ID, a measurement gap length (MGL), a measurement gap repetition period (MGRP), and a measurement gap offset, can be 
Regarding Claim 39, Huang teaches all aspects of the claimed invention as disclosed in Claim 38 above. Huang further teaches wherein determining a scaled measurement time for a particular measurement activity comprises multiplying the fundamental measurement interval by the measurement time scaling factor for the particular measurement activity ([0048], in a scenario where N number of LTE cells is to be measured, a scaling factor corresponding to each frequency layer under monitoring can be determined to be the number N, in order to specify a measurement performance requirement, an extended measurement delay is determined to be an original measurement delay of measuring only one LTE cell (~fundamental measurement interval) multiplied by the number N).
Regarding Claim 40, Huang teaches all aspects of the claimed invention as disclosed in Claim 38 above. Huang further teaches wherein selecting the analysis period is based on at least one of the following: one of the following functions of the MGRP and the of respective periodicities associated with the plurality of measurement activities: least common multiple, common multiple, or maximum ([0114], a sequence of gap occasions in a predetermined period is investigated, the predetermined period can be a period at least within which all possible gap occasion patterns are present, maximum number among the numbers of candidate MOs in each counted gap occasion is used as the scaling factor of the target MO, [0034], measurement configurations 141 may further specify a measurement gap pattern for the measurement, a set of parameters, including a gap pattern ID, a measurement gap length (MGL), a measurement gap repetition period (MGRP), and a measurement gap offset can be provided); and a timing reference at the border of system frame number zero in the wireless network ([0114], a sequence of gap occasions in a predetermined period is investigated, the predetermined period can be a period at least within which all possible gap occasion patterns are present, [0042], gap pattern 
Regarding Claim 41, Huang teaches all aspects of the claimed invention as disclosed in Claim 36 above. Huang further teaches wherein: selecting an analysis periodic comprises determining a set of measurement gaps over the duration of the analysis period; and for each particular measurement gap of the set, the determined measurement load information comprises one or more of the following: a number of measurement activities that overlap the particular measurement gap, or a list of measurement activities that overlap the particular measurement gap ([0114-0116], a sequence of gap occasions in a predetermined period is investigated, the predetermined period can be a period at least within which all possible gap occasion patterns are present, numbers of candidate MOs in each gap occasion where the target MO is also a candidate can be counted, when gap sharing is applied, intra-frequency MOs and inter-frequency/inter-RAT MOs are separately considered over a sequence of gap occasions in a predetermined period (~counting how many MOs of each type would occur in each gap over the predetermined period)).
Regarding Claim 42, Huang teaches all aspects of the claimed invention as disclosed in Claim 41 above. Huang further teaches wherein determining the measurement time scaling factor for a particular measurement activity comprises: selecting, from the set of measurement gaps, the subset that overlap with the particular measurement activity; and determining the measurement time scaling factor based on the measurement gap, of the selected subset, having the highest number of other measurement activities competing with the particular measurement activity ([0114-0116], a sequence of gap occasions in a predetermined period is investigated, the predetermined period can be a period at least within which all possible gap occasion patterns are present, numbers of candidate MOs in each gap occasion where the target MO is also a candidate can be counted, when equal-probability scheduling method is adopted, the gap occasion with the maximum number of candidate MOs observes a minimum measured 
Regarding Claim 43, Huang teaches all aspects of the claimed invention as disclosed in Claim 41 above. Huang further teaches wherein determining the measurement time scaling factor for a particular measurement activity comprises: determining the number of measurement gaps, during the analysis period, for which the particular measurement activity is a candidate; based on the measurement load information, determining an average number of measurement gaps, during the analysis period, that the particular measurement activity can expect to use; and determining the measurement time scaling factor based on the number of measurement gaps and the average number of measurement gaps ([0012-0014], a set of gap occasion patterns each corresponding to a different combination of the MOs can be identified, when no gap sharing scheme is indicated by the measurement configuration, or the measurement configuration indicates an equal splitting for gap sharing, an inverse of an average of a sum of measured probabilities of the target MO in each of the gap occasion patterns where the target MO is a candidate MO is determined to be the carrier-specific scaling factor of the target MO, when the measurement configuration indicates a gap sharing scheme, when the target MO is an intra-frequency MO, the determining step of the method can include determining a first measured probability of the target MO in each of the gap occasion pattern including at least an intra-frequency MO and at least an inter-frequency or inter-RAT MO and where the target MO is a candidate MO, determining a second 
Regarding Claim 44, Huang teaches all aspects of the claimed invention as disclosed in Claim 43 above. Huang further teaches wherein at least one of the following applies: determining the average number of measurement gaps is further based on an on-average fair-sharing policy for the respective measurement gaps ([0012-0014], a set of gap occasion patterns each corresponding to a different combination of the MOs can be identified, when no gap sharing scheme is indicated by the measurement configuration, or the measurement configuration indicates an equal splitting for gap sharing, an inverse of an average of a sum of measured probabilities of the target MO in each of the gap occasion patterns where the target MO is a candidate MO is determined to be the carrier-specific scaling factor of the target MO); and the measurement time scaling factor determined for a particular measurement activity is rounded upward to account for potential variations in measurement load for the measurement gaps comprising the analysis period ([0057], a ceiling operation can be performed over the inverse of the averaged measurement probability to obtain an integer value of the scaling factor, based on the averaged measured probability 7/24, the ceiled scaling factor can be ceil(24/7)=4).
Regarding Claim 45, Huang teaches all aspects of the claimed invention as disclosed in Claim 41 above. Huang further teaches wherein the measurement time scaling factors for the plurality of measurement activities are determined jointly based on a function of the measurement period load information relating to the set of measurement gaps and to the plurality of measurement activities ([0114-0116], a sequence of gap occasions in a predetermined period is investigated, the predetermined 
Regarding Claim 46, Huang teaches all aspects of the claimed invention as disclosed in Claim 36 above. Huang further teaches wherein the scaled measurement time comprises one or more of the following: a L1 measurement period, a synchronization signal and PBCH block (SSB) time index determination period, a Primary Synchronization Signal/Secondary Synchronization Signal (PSS/SSS) synchronization time, and a cell identification time ([0121], Fig. 9, a measurement of the target MO (e.g., RRM measurement) can be performed within a period indicated by the measurement delay, a period, referred to as identification period, can be determined that may include a synchronization time for synchronizing with the frequency layer of the target MO, and optionally a SSB index detection time when the UE 110 is indicated to report with SSB indices in addition to the measurement delay determined at S930).
Regarding Claim 59, Huang teaches a user equipment (UE) ([0122], Fig. 10, apparatus 1000 can be configured to perform various functions in accordance with one or more embodiments or examples 
Regarding Claim 60, Huang teaches a non-transitory, computer-readable medium storing computer-executable instructions that, when executed by at least one processor comprising a user equipment (UE) configured for operation in a wireless network, configure the UE to perform operations corresponding to the method of claim 36 ([0127-0128], processes and functions described herein can be implemented as a computer program which, when executed by one or more processors, can cause the one or more processors to perform the respective processes and functions, computer program may be accessible from a computer-readable medium providing program instructions for use by or in connection with a computer or any instruction execution system).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 47, 49-56, 58, and 61-62 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2019/0306734).
Regarding Claim 47, Huang teaches a method for a network node, in a wireless communication network, to configure a user equipment (UE) to perform a plurality of mutually exclusive repetitive measurement activities ([0031], based on a set of measurement configurations 141 received from the serving cell 130, the UE 110 conducts a measurement process to measure the serving cell 130 and the neighboring cells 121-124 and transmits a measurement report 142 to the BS 120), the method comprising: 
transmitting, to the UE, a measurement configuration ([0118], Fig. 9, at S910 a measurement configuration can be received at the UE 110 from the serving cell 130) comprising: at least one measurement timing configuration (SMTC) for each of a plurality of mutually exclusive repetitive measurement activities, and identification of a measurement gap pattern for performing the plurality of measurement activities ([0118], the measurement configuration can indicate a set of frequency layers 
selecting an analysis period for a measurement schedule ([0114-0116], a sequence of gap occasions in a predetermined period (~analysis period) is investigated, the predetermined period can be a period at least within which all possible gap occasion patterns are present); 
determining, over the analysis period, measurement load information related to the measurement configuration ([0119], Fig. 9, at S920 due to configurations of the SMTC occasions and the gap occasions, each gap occasion may observe different numbers and different types (e.g., inter-frequency, inter-frequency, or inter-RAT) of candidate MOs, the scaling factor of the target MO can be determined according to the candidate MOs in the gap occasions where the target MO is also a candidate MO, [0114-0116], numbers of candidate MOs in each gap occasion where the target MO is also a candidate can be counted, when gap sharing is applied, intra-frequency MOs and inter-frequency/inter-RAT MOs are separately considered over a sequence of gap occasions in a predetermined period (~counting how many MOs of each type would occur in each gap over the predetermined period)); 
determining, based on the measurement load information, a measurement time scaling factor and a scaled measurement time for each of the measurement activities ([0120], Fig. 9 at S930 a measurement delay (or period) can be determined based on the carrier specific scaling factor determined at S920, an original measurement delay may be extended to obtain the measurement delay) based on the measurement load information ([0114-0116], scaling factor determined based on whether gap sharing is applied and the number of candidate MOs observed, when equal-probability scheduling method is adopted, the maximum number among the numbers of candidate MOs in each counted gap occasion is used as the scaling factor of the target MO, when gap sharing is applied, among the counted numbers, the numbers of the gap occasions observing both inter-frequency/inter-RAT and intra-
While Huang teaches wherein the selecting an analysis period and the determining measurement load information, a measurement time scaling factor and a scaled measurement time for each of the measurement activities is performed by the UE device (Fig. 9, S920-S940), Huang fails to explicitly disclose the network node selecting an analysis period, determining measurement load information, a measurement time scaling factor and a scaled measurement time for each of the measurement activities, and determining an updated measurement configuration, for the UE, based on the determined scaled measurement times for the plurality of measurement activities.
However, Huang also discloses where “the measurement delay derivation method can be predetermined, and known to both the UE 110 and the BS 120, such that the UE 110 and the BS 120 can have a common expectation of when the measurement of the respective frequency layers can be completed and the measurement result can be reported from the UE 110 to the BS.” ([0039]) In order to achieve a “common expectation” of when the measurements will be performed and reported, BS 120 must use the known derivation method to perform the same calculations as the UE, such that both devices know how much the originally configured measurement delay will be extended by the scaling factor ([0120], Fig. 9, S930). Through performing these calculations, the BS 120 is determining an updated measurement configuration, for the UE, based on the determined scaled measurement times for the plurality of measurement activities ([0039], the updated measurement configuration is interpreted as the changed expectation, through extension of the original delay period, of when the measurement can be completed and the measurement result can be reported from the UE 110).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify a measurement process where only the UE calculates a scaling factor 
Regarding Claim 49, Huang teaches all aspects of the claimed invention as disclosed in Claim 47 above. Huang further teaches wherein: each of the measurement activities is associated with a set of signals having at least one of the following: a periodicity, a duration, a time offset, and a fundamental measurement interval ([0036], measurement configurations 141 may further include or indicate a set of SSB measurement timing configurations (SMTCs) for the measurement, each SMTC includes a set of parameters that defines a sequence of measurement windows (referred to as SMTC occasions or SMTC window durations) for measuring one of the intra-frequency or inter-frequency/inter-RAT layers A1-C1 the neighboring cells 131-134 are operating on, the parameters of the SMTC include a periodicity, a window duration, and an offset of the sequence of measurement windows, based on the SMTC, the UE 110 can determine timings of the sequence of measurement); and the measurement configuration comprises a measurement gap repetition period (MGRP) relating to gaps for performing the measurement activities ([0034], measurement configurations 141 may further specify a measurement gap pattern for the measurement, a set of parameters, including a gap pattern ID, a measurement gap length (MGL), a measurement gap repetition period (MGRP), and a measurement gap offset, can be provided such that timings of a sequence of measurement gaps (MG) can be determined and the time periods that UE 110 does not have to receive or transmit any data can be provided to the UE 110).
Regarding Claim 50, Huang teaches all aspects of the claimed invention as disclosed in Claim 49 above. Huang further teaches wherein determining a scaled measurement time for a particular ~fundamental measurement interval) multiplied by the number N).
Regarding Claim 51, Huang teaches all aspects of the claimed invention as disclosed in Claim 49 above. Huang further teaches wherein selecting the analysis period is based on at least one of the following: one of the following functions of the MGRP and the of respective periodicities associated with the plurality of measurement activities: least common multiple, common multiple, or maximum ([0114], a sequence of gap occasions in a predetermined period is investigated, the predetermined period can be a period at least within which all possible gap occasion patterns are present, maximum number among the numbers of candidate MOs in each counted gap occasion is used as the scaling factor of the target MO, [0034], measurement configurations 141 may further specify a measurement gap pattern for the measurement, a set of parameters, including a gap pattern ID, a measurement gap length (MGL), a measurement gap repetition period (MGRP), and a measurement gap offset can be provided); and a timing reference at the border of system frame number zero in the wireless network ([0114], a sequence of gap occasions in a predetermined period is investigated, the predetermined period can be a period at least within which all possible gap occasion patterns are present, [0042], gap pattern configuration 201 can have a gap offset 204 with respect to a frame boundary, a MGL 205 of 6 ms, and a MGRP 206 of 40 ms).
Regarding Claim 52, Huang teaches all aspects of the claimed invention as disclosed in Claim 47 above. Huang further teaches wherein: selecting the analysis periodic comprises determining a set of measurement gaps over the duration of the analysis period; and the determined measurement load ~counting how many MOs of each type would occur in each gap over the predetermined period)).
Regarding Claim 53, Huang teaches all aspects of the claimed invention as disclosed in Claim 52 above. Huang further teaches wherein determining the measurement time scaling factor for a particular measurement activity comprises: selecting, from the set of measurement gaps, the subset that overlap with the particular measurement activity; and determining the measurement time scaling factor based on the measurement gap, of the selected subset, having the highest number of other measurement activities competing with the particular measurement activity ([0114-0116], a sequence of gap occasions in a predetermined period is investigated, the predetermined period can be a period at least within which all possible gap occasion patterns are present, numbers of candidate MOs in each gap occasion where the target MO is also a candidate can be counted, when equal-probability scheduling method is adopted, the gap occasion with the maximum number of candidate MOs observes a minimum measured probability of the target MO that is an inverse of the maximum number, the maximum number among the numbers of candidate MOs in each counted gap occasion is used as the scaling factor of the target MO, when gap sharing is applied, intra-frequency MOs and inter-frequency/inter-RAT MOs are separately considered over a sequence of gap occasions in a predetermined period, among the counted numbers, the numbers of the gap occasions observing both inter-frequency/inter-RAT and intra-
Regarding Claim 54, Huang teaches all aspects of the claimed invention as disclosed in Claim 52 above. Huang further teaches wherein determining the measurement time scaling factor for a particular measurement activity comprises: determining the number of measurement gaps, during the analysis period, for which the particular measurement activity is a candidate; determining, based on the measurement load information, an average number of measurement gaps, during the analysis period, that the particular measurement activity can expect to use; and determining the measurement time scaling factor based on the number of measurement gaps and the average number of measurement gaps ([0012-0014], a set of gap occasion patterns each corresponding to a different combination of the MOs can be identified, when no gap sharing scheme is indicated by the measurement configuration, or the measurement configuration indicates an equal splitting for gap sharing, an inverse of an average of a sum of measured probabilities of the target MO in each of the gap occasion patterns where the target MO is a candidate MO is determined to be the carrier-specific scaling factor of the target MO, when the measurement configuration indicates a gap sharing scheme, when the target MO is an intra-frequency MO, the determining step of the method can include determining a first measured probability of the target MO in each of the gap occasion pattern including at least an intra-frequency MO and at least an inter-frequency or inter-RAT MO and where the target MO is a candidate MO, determining a second measured probability of the target MO in each of the gap occasion patterns including only inter-frequency or inter-RAT MOs and where the target MO is a candidate MO, and determining an inverse of an averaged measured probability to be the carrier-specific scaling factor of the target MO, averaged measured probability is an average of the second measured probabilities and the first measured 
Regarding Claim 55, Huang teaches all aspects of the claimed invention as disclosed in Claim 54 above. Huang further teaches wherein the measurement time scaling factor determined for a particular measurement activity is rounded upward to account for potential variations in measurement load for the measurement gaps comprising the analysis period ([0057], a ceiling operation can be performed over the inverse of the averaged measurement probability to obtain an integer value of the scaling factor, based on the averaged measured probability 7/24, the ceiled scaling factor can be ceil(24/7)=4).
Regarding Claim 56, Huang teaches all aspects of the claimed invention as disclosed in Claim 52 above. Huang further teaches wherein the measurement time scaling factors for the plurality of measurement activities are determined jointly based on a function of the measurement period load information relating to the set of measurement gaps and to the plurality of measurement activities ([0114-0116], a sequence of gap occasions in a predetermined period is investigated, the predetermined period can be a period at least within which all possible gap occasion patterns are present, numbers of candidate MOs in each gap occasion where the target MO is also a candidate can be counted, when equal-probability scheduling method is adopted, the gap occasion with the maximum number of candidate MOs observes a minimum measured probability of the target MO that is an inverse of the maximum number, the maximum number among the numbers of candidate MOs in each counted gap occasion is used as the scaling factor of the target MO, when gap sharing is applied, intra-frequency MOs and inter-frequency/inter-RAT MOs are separately considered over a sequence of gap occasions in a predetermined period, among the counted numbers, the numbers of the gap occasions observing both inter-frequency/inter-RAT and intra-frequency candidate MOs are multiplied by a gap sharing factor Kintra, maximum number among the counted numbers multiplied by Kintra and the rest of counted 
Regarding Claim 58, Huang teaches all aspects of the claimed invention as disclosed in Claim 47 above. Huang further teaches wherein the scaled measurement time comprises one or more of the following: a L1 measurement period, a synchronization signal and PBCH block (SSB) time index determination period, a Primary Synchronization Signal/Secondary Synchronization Signa l (PSS/SSS) synchronization time, and a cell identification time ([0121], Fig. 9, a measurement of the target MO (e.g., RRM measurement) can be performed within a period indicated by the measurement delay, a period, referred to as identification period, can be determined that may include a synchronization time for synchronizing with the frequency layer of the target MO, and optionally a SSB index detection time when the UE 110 is indicated to report with SSB indices in addition to the measurement delay determined at S930).
Regarding Claim 61, Huang teaches a network node, in a wireless network ([0122], Fig. 10, apparatus 1000 can be configured to perform various functions in accordance with one or more embodiments or examples described herein, the apparatus 1000 can provide means for implementation of techniques, processes, functions, components, systems described herein, the apparatus 1000 can be used to implement functions of the UE 110 or one of the BSs 120-124 in various embodiments and examples described herein), arranged to configure a user equipment (UE) to perform a plurality of mutually exclusive repetitive measurement activities ([0117-0121], Fig. 9), the network node comprising: a radio network interface configured to communicate with the UE; and processing circuitry operatively coupled with the radio network interface, whereby the processing circuitry and the radio network interface are configured to perform operations corresponding to the method of claim 47 ([0122], Fig. 10, apparatus 1000 can include a general purpose processor or specially designed circuits to implement various functions, components, or processes described herein in various embodiments, the 
Regarding Claim 62, Huang teaches a non-transitory, computer-readable medium storing computer-executable instructions that, when executed by at least one processor comprising a network node in a wireless network, configure the network node to perform operations corresponding to the method of claim 47 ([0127-0128], processes and functions described herein can be implemented as a computer program which, when executed by one or more processors, can cause the one or more processors to perform the respective processes and functions, computer program may be accessible from a computer-readable medium providing program instructions for use by or in connection with a computer or any instruction execution system).

Claims 48 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2019/0306734), in view of Ghasemzadeh et al (US 2015/0289141).
Regarding Claim 48, Huang teaches all aspects of the claimed invention as disclosed in Claim 47 above. While Huang teaches determining a scaled measurement time by which the original measurement delay may be extended (Fig. 9, [0119-0120]), and transmitting the measurement configurations to the UE ([0031]), Huang fails to teach determining whether one or more of the measurement times exceeds a threshold; and determining the updated measurement configuration is based on a determination that one or more of the measurement times exceeds the threshold.
In the same field of endeavor, Ghasemzadeh teaches determining whether one or more of the measurement times exceeds a threshold; and determining the updated measurement configuration is based on a determination that one or more of the measurement times exceeds the threshold ([0513], 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the calculation of measurement load and a scaling factor such that a scaled measurement time for extending the measurement delay may be determined, as taught in Huang, to further include updating measurement configurations when the measurement period is determined to exceed a threshold, as taught in Ghasemzadeh, in order to provide less stringent measurement requirements that help ensure the appropriate signals may be measured during the available measurement periods. (See Ghasemzadeh [0509-0514])
Regarding Claim 57, Huang teaches all aspects of the claimed invention as disclosed in Claim 47 above. Huang fails to teach wherein the updated measurement configuration comprises at least one of the following: reconfiguration of absolute or relative measurement offsets; and reduction in at least one of the following: transmission periodicity of the measured signals, measurement gap periodicity, measurement periodicity, measurement window periodicity, and measurement gap loading.
In the same field of endeavor, Ghasemzadeh teaches wherein the updated measurement configuration comprises at least one of the following: reconfiguration of absolute or relative measurement offsets; and reduction in at least one of the following: transmission periodicity of the measured signals, measurement gap periodicity, measurement periodicity, measurement window periodicity, and measurement gap loading ([0513], may be predefined that the wireless device is allowed to meet the second set of measurement requirements or adapt the measurement requirements 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the calculation of measurement load and a scaling factor such that a scaled measurement time for extending the measurement delay may be determined, as taught in Huang, to further include updating measurement configurations when the measurement period is determined to exceed a threshold, as taught in Ghasemzadeh, in order to provide less stringent measurement requirements that help ensure the appropriate signals may be measured during the available measurement periods. (See Ghasemzadeh [0509-0514])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803. The examiner can normally be reached M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641